            Case 3:16-cv-00758-RCJ-CLB Document 66 Filed 02/09/21 Page 1 of 1



 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4

 5
                                         DISTRICT OF NEVADA

 6

 7   WELLS FARGO BANK, NATIONAL                     ) Case No.: 3:16-CV-00758-RCJ-CLB
     ASSOCIATION AS TRUSTEE FOR                     )
 8                                                  )
     OPTION ONE MORTGAGE LOAN TRUST                 )
 9
     2007-5, ASSET-BACKED CERTIFICATES,             )
     SERIES 2007-5,                                 ) ORDER
10                                                  )
                           Plaintiff,               )
11                                                  )
                                                    )
12   vs.                                            )
                                                    )
13   ENTRUST EDUCATION TRUST/DEUK                   )
                                                    )
     CHOI TRUSTEE, et al.,                          )
14
                                                    )
15                         Defendants.              )

16
            The Court entered Order (ECF No. 44) granting plaintiff’s motion for summary judgment
17

18   (ECF No. 31) and directed plaintiff to file a notice of voluntary dismissal of any remaining

19   claims. On August 7, 2018, plaintiff filed the Notice of Voluntary Dismissal (ECF No. 47).
20
     Accordingly,
21
            IT IS HEREBY ORDERED that the Clerk of the Court shall enter judgment accordingly
22

23   and close the case.

24          IT IS SO ORDERED.
25                                                    Dated this 9th day of February, 2021.
26

27
                                                      ROBERT C. JONES
28
                                                      United States District Judge


                                                         1
